Title: To Benjamin Franklin from Dumas, 23 October 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
Lahaie 23e. Octobe. 1780
Ma Lettre ci-jointe du 20e. n’a pu partir vendredi, parce qu’il étoit trop tard.
J’ai vu notre Ami. Il croit que l’Ambassadr. de la rep. à Paris fera difficulté de se charger de votre Réclamation, du moins de la maniere qu’il le faudroit. La même difficulté auroit lieu avec le G. P—— d’Hollde. Nous en avons conclu, que le meilleur parti à prendre, c’est que vous écriviez directement à Leurs Hautes Puissances les Etats-Généraux des Provinces-Unies des Pays-Bas. On leur dit, en les apostrophant, Hauts & puissants Seigneurs (High & mighty Lords). Si vous m’envoyez la Lettre cachetée de votre cachet (volant), j’y joindrai les papiers que vous m’avez envoyés, avec la résolution annexe du Congrès, en un paquet à part; & je porterai le tout au Président de semaine de L. h. p. Ce sera à elles alors à voir quand & comment elles répondront à Votre Lettre: & vous, Monsieur, de votre côté, aurez rempli la commission du Congrès, completement quant à vous. Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas


On a trouvé dans la Vallise de Mr. L——ns le projet d’un Traité entre l’Am—— & cette rep., dressé par Mrs. Wm. Lee & De Neufville, avec toute la correspondance entre ces Messieurs sur ce sujet, parmi laquelle diverses Lettres de Mr. Stockton, où certain grand personnage ici se plaint d’avoir été traité avec peu de respect. On n’a pas manqué d’envoyer tous ces papiers à S. J. Y., pour les remettre au grand personnage, afin de l’aigrir contre les Amns. Cela est facheux, & fait un éclat facheux, pour Mr. De Neufv. Je n’ai point caché à notre Ami qu’une démarche aussi prématurée, que l’étoit alors celle-ci, de ces têtes un peu trop chaudes, devoit naturellement avoir quelque suite semblable.
Passy à S. E. M. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenipe. des Etats-Unis / &c. / Passy
